134 Ga. App. 71 (1975)
213 S.E.2d 173
GATTLEN
v.
THE STATE.
50162.
Court of Appeals of Georgia.
Submitted February 10, 1975.
Decided February 20, 1975.
K. Reid Berglund, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Richard E. Hicks, Joseph J. Drolet, Assistant District Attorneys, for appellee.
DEEN, Presiding Judge.
Defendant Gattlen was convicted of aggravated assault and sentenced to serve five years. He brings his appeal from the judgment and sentence. The only enumeration of error urged is "that the court erred in allowing implications of bad character to be introduced without first having introduced evidence of his good character or reputation." Held:
The record discloses no objection, motion to strike, or motion for a mistrial was made by defendant's counsel as to the testimony under consideration. A failure to object at the proper time constitutes a waiver of the objection. Starr v. State, 229 Ga. 181 (190 SE2d 58).
Judgment affirmed. Evans and Stolz, JJ., concur.